Citation Nr: 1103523	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO.  09-40 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, claimed as entitlement to service connection for 
asbestosis, pulmonary fibrosis, and emphysema, to include as due 
to asbestos exposure in service.

2.  Entitlement to service connection for a left ankle 
disability, to include as due to a respiratory disability.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).

4.  Entitlement to non-service connected VA pension benefits.


REPRESENTATION

Appellant represented by:	Joel Ban


WITNESSES AT HEARING ON APPEAL

Appellant and B.L.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to November 
1963  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from April 2009 and October 2009 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Salt 
Lake City, Utah.

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in October 2010, and a transcript 
of this hearing is of record.  

The issues of entitlement to service connection for a respiratory 
disability, entitlement to service connection for a left ankle 
disability, and entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's only period of active service was from March 1962 
to November 1963.



CONCLUSION OF LAW

The Veteran's service is not qualifying service for VA pension 
benefits.  38 U.S.C.A. §§ 101, 1521, 1541 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.4, 3.203 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks non-service-connected pension benefits.  
Pension is provided for a veteran with honorable active military 
service of 90 days or more during a period of war (or discharge 
or release from service during a period of war for a service- 
connected disability) who is permanently and totally disabled 
from non- service-connected disability not the result of the 
appellant's willful misconduct and who meets certain annual 
income limitation requirements.  38 U.S.C.A. § 1521; 38 C.F.R. § 
3.3(a)(3).

Eligibility for VA pension benefits requires an initial showing 
that a veteran served on active duty for at least 90 days during 
a period of war.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3.  
The term "period of war" is currently defined by statute to mean 
the Spanish-American War (from April 21, 1898 to July 4, 1902), 
the Mexican border period (from May 9, 1916 to April 5, 1917), 
World War I (April 6, 1917 to November 11, 1918), World War II 
(December 7, 1941 to December 31, 1946), the Korean conflict 
(June 27, 1950 to January 31, 1955), the Vietnam era (February 
28, 1961 to May 7, 1975, for veterans serving in Vietnam, and 
from August 5, 1964 to May 7, 1975, for all other cases), and the 
Persian Gulf War (from August 2, 1990 and ending on a date yet to 
be prescribed).  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2.

VA's determination of whether a claimant's service meets the 
threshold statutory service requirement is dependent upon service 
department records verifying the character of a claimant's 
service.  See 38 C.F.R. § 3.203.  A claim for non-service- 
connected pension benefits by a claimant whose service department 
records fail to show threshold eligibility lacks legal merit or 
legal entitlement and must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In this case, the Veteran's service documents show that his only 
period of active service was from March 1962 to November 1963.  
This is subsequent to the Korean Conflict and prior to the 
Vietnam Era (for veterans not serving in Vietnam).  See 38 
U.S.C.A. § 101; 38 C.F.R. § 3.2.  He does not dispute those dates 
of service, allege that he served on active duty on any other 
occasion, or allege that he served in the Republic of Vietnam.  

The Board recognizes the Veteran's honorable service; however, 
the Board is bound by the law in this matter, and the pertinent 
statutes and regulations are clear that entitlement to the 
pension benefits sought requires, at a minimum, that the Veteran 
have served on active duty at some point during a period of war.  
The Veteran's entire period of active service took place during 
peacetime, and he consequently is ineligible for VA pension 
benefits.

Under the controlling law and regulations outlined above, the 
Veteran's active duty service is not qualifying service for the 
pension benefit sought.  In cases such as this, where the law is 
dispositive, the claim must be denied because of the absence of 
legal merit or the lack of entitlement under the law.  Sabonis, 6 
Vet. App. at 430. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal merit or 
the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 
23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit).  

ORDER

Entitlement to non-service connected VA pension benefits is 
denied. 


REMAND

The Veteran is also seeking entitlement to service connection for 
a respiratory disability, to include as secondary to asbestos 
exposure in service, entitlement to a left ankle disability, to 
include as secondary to a respiratory disability, and entitlement 
to TDIU.  

According to the Veteran's May 2010 VA examination, the Veteran 
has been receiving disability benefits from the Social Security 
Administration (SSA) since 1998 or 1999 and is medically retired.  
No clear determination as to the availability of any records 
which may have been in the possession of the SSA has been made.  

The United States Court of Appeals for Veterans Claims has 
indicated that medical records upon which an award of Social 
Security disability benefits has been predicated are relevant to 
VA claims for service connection.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  Additionally, the possibility that SSA records 
could contain relevant evidence cannot be foreclosed absent a 
review of those records.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 188 (2002).  

It is important to note that Board decisions have been vacated by 
the courts for a failure to obtain SSA records. 


Accordingly, on remand, the RO should attempt to obtain any 
available SSA records, including any medical records the Veteran 
submitted in support of his claim.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to obtain any 
available SSA records, including any 
medical records the Veteran submitted in 
support of his claim, and associate these 
records with the claim folder.  The RO 
should document these efforts, including 
any negative reply from SSA.

2.	The RO should also ask the Veteran if he 
has ever filed a claim for workers' 
compensation.  If he has done so, even if 
the claim was denied, the RO should 
attempt to obtain records regarding this 
claim.   

3.	 When the development requested has been 
completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


